DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claim 1-7, in the reply filed on 6/21/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN104638219, English translation) in view of Dou et al (CN105321719, English translation) in view of Sun et al (CN107117648, English translation). 
Chen teaches a coating material is composed of porous titanium dioxide/carbon composite material. 
Chen teaches a method for effectively blocking composite membrane more lithium cathode and anode reciprocating shuttle, obviously improving the lithium cycle performance and multiplying power performance of the battery.
Chen teaches a preparation method of the composite membrane comprises the following steps:
(1)The titanium-containing metal salt and the organic ligand are added to the organic solvent at a molar ratio of 1:4 to 2:3, heated at 120 to 200 ° C, and subjected to a solvothermal reaction at this temperature for 10 to 48 hours, and after the reaction is completed, cooling to room temperature at a cooling rate of 5 ° C / min, centrifugal filtration, alternately washing with ethanol and deionized water, drying at 50-80 ° C, and drying under vacuum at 150-200 ° C for 24-72 h to obtain precursor titanium based metal organic skeleton;
(2) The precursor titanium-based metal organic skeleton prepared in the step (1) is heated to 500-900 ° C at a heating rate of 1 to 5 ° C / min under the protection of an inert atmosphere, and the reaction is carried out for 5 to 10 hours, and then naturally cooled to room temperature after the reaction is completed, obtaining a titanium dioxide/porous carbon composite material. 
Chen teaches the metal salt can be tetraisopropyl titanate and the organic ligand can be 2-amino terephthalic acid. 
Chen teaches solvothermal reaction taking place in a high-pressure reaction vessel of polytetrafluoroethylene. 
Although Chen teaches a heating step with an inert atmosphere, Chen does not teach replacing the inert atmosphere with a weak oxidizing gas for 0-120 minutes and then adjusting the atmosphere back to the original inert gas. 
Dou teaches a graded mesoporous TiO2 prepared by using MOF as a precursor, the preparation method thereof comprises the following steps:
1）Dissolving 1-3 g of terephthalic acid in a mixed solution of 25-50 mL of N,N-dimethylformamide and water to obtain a clear solution;
2）0.5-1.5 mL of isopropyl titanate is added dropwise to the clear solution obtained in the step 1) to obtain a milky white mixture;
3）The milky white mixture obtained in the step 2) is transferred to a reaction kettle, and hydrothermally reacted at 120-180 ° C for 24 hours to obtain a white precipitate;
4）The obtained white precipitate was washed twice with N,N-dimethylformamide, and then washed once with methanol to obtain MIL-125 (Ti);
5）The obtained MIL-125 (Ti) was placed in a muffle furnace, heated up to 350-450 ° C at a rate of 5 ° C / min, and calcined at a constant temperature for 5 h to obtain the graded mesoporous TiO2. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a step of calcining at a temperature of 350-450oC as taught Dou after the step of heating to 500-900 ° C under the protection of an inert atmosphere and before naturally cooling to room temperature  to obtain a graded mesoporous TiO2.  
Although the Chen teaches a preparation method of the composite membrane comprises an organic solvent, Chen does not teach a specific organic solvent. 
Hendon, supplemental info, teaches 0.105 mL of titanium isopropoxide (0.35 mmol) is mixed with 180 mg of 2-amino terephthalic acid (0.98 mmol) in a mixture of 8 mL of DMF (N, Ndimethylformamide) and 2 mL of methanol. This mixture is heated in solvothermal conditions at 150°C during 3 days. A white powder is obtained after centrifugation. The solid is washed by 2 × 10 mL of DMF and 10 mL of methanol and dried at 70°C. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use methanol and DMF as taught by Hendon as the organic solvent as taught by the references above as DMF and methanol are common solvents used to make MIL-125. 
Although the references teach calcining, the references do not teach calcining in air.
Sun teaches a method for preparing a lithium ion battery anode material, comprising the following steps:
（1）The organic titanium salt, the ligand, the templating agent and the organic solvent are mixed uniformly at a molar ratio of 1: (1.5-3) :( 15-30) :( 40-60) at room temperature to obtain a mixed solution.
（2）The mixed solution obtained in step (1) is transferred to a high-pressure autoclave and reacted at 120~200 ° C. for 12~36 h.
（3）(2) to obtain a turbid solution was suction filtered, vacuum dried and then ground through a 300 mesh sieve, and then the powder was calcined at a temperature of 200 to 580 DEG C for 2 to 12 hours to obtain porous titanium dioxide. 
Sun, example 1, teaches the ground powder in (3) was calcined in air at 380 ° C for 4 hours to obtain porous titania (TiO2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to calcine as taught with the references with air as taught by Sun as Sun teaches calcining in air results in a porous titania. 


Regarding claim 2, Chen teaches the organic ligand can be 2-amino terephthalic acid. 

Regarding claim 3, Chen teaches the titanium-containing metal salt and the organic ligand are added to the organic solvent at a molar ratio of 1:4 to 2:3. 
 Hendon, supplemental info, teaches 0.105 mL of titanium isopropoxide (0.35 mmol) is mixed with 180 mg of 2-amino terephthalic acid (0.98 mmol) in a mixture of 8 mL of DMF (N, Ndimethylformamide) and 2 mL of methanol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose a molar ratio in an amount to improve crystallinity of the product. 

Regarding claim 4, Chen teaches a heating rate of 1 to 5 ° C / min in step 2. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a heating rate of the solvothermal reaction taking place in a high-pressure reaction vessel of polytetrafluoroethylene of 1 to 5 ° C / min to ensure there is time for the high-pressure reaction vessel of polytetrafluoroethylene to adjust to slowly adjust to the high temperatures. 
Regarding claim 5, Chen teaches ethanol. 

Regarding claim 6, Chen teaches drying under vacuum at 150-200 ° C for 24-72 h. 

Regarding claim 7, Chen teaches the inert gas is Argon. 
Chen teaches a heating rate of 1 to 5 ° C / min in step 2. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a heating rate of the solvothermal reaction taking place in a high-pressure reaction vessel of polytetrafluoroethylene of 1 to 5 ° C / min to ensure there is time for the high-pressure reaction vessel of polytetrafluoroethylene to adjust to slowly adjust to the high temperatures. 
Further, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a similar cooling rate to room temperature of 1 to 5 ° C / min to ensure there the high-pressure reaction vessel of polytetrafluoroethylene to adjust to the low temperatures. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150166431 teaches the hydrogen adsorption material may comprise nonporous amorphous carbons, graphite, graphene, fullerenes, activated carbons, metal-organic frameworks, chemically modified carbon adsorbents, such as scandium or titanium decorated fullerenes, alkali metal doped graphene and pillared graphite structures, metal-doped (e.g., potassium-doped) carbon adsorbents, titanium dioxide. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        6/30/22